IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOSEPH MCINTOSH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0896

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed June 13, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Joseph McIntosh, pro se, Petitioner.

Rana Wallace, General Counsel, and Mark J. Hiers, Assistant General Counsel,
Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Penate v. State, 967 So. 2d 364 (Fla. 5th DCA 2007).

ROBERTS, C. J., WOLF and RAY, JJ., CONCUR.